 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho makes only local purchases and sales because the items, beforethey became junk,'were sold across State lines?Or, would it asjurisdiction over the employer who purchased the manufactured prod-uct locally, for sale locally, solely because the raw materials for thatend. product were originally sold across State lines?The majority de-cision here, I fear, requires anaffirmative answer to these questions.-As the Employer is a wholly local enterprise which does not meetthe-applicable Board jurisdictional standards, I would not assertjurisdiction.I would accordingly dismiss the petition herein.MEMBER FANNINGtook no part in the consideration of the aboveDecision and Direction of Election.Ore-Ida Foods,Inc.andTeamsters Food Processing EmployeesLocal No. 943,affiliatedwith International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 36-CA-19271.March 24, 1964DECISION AND ORDEROn December 9, 1963, Trial Examiner James R. Hemingway issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act, and -recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent and General Counsel filed exceptions to the Decision andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'1 In light of the Trial Examiner'sfinding as to the absence of evidence to support theRespondent's contention that it had subcontracted the work of the unit of over-the-roaddrivers prior to the organizational activities of the Union,the Board deems it unnecessaryto pass on the Trial Examiner's subsequent dicta regarding the effect of the alleged sub-contract in the event that it had been proven.146 NLRB No. 60. ORE-IDA FOODS, INC.465-The Board adopts.as its Order the Recommended Order z of theTrial Examiner.'2The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,its officers,agents, successors,and assigns,shall:2The notice to all employees is amended liy changing the first sentence below the signa-ture line to read:"This notice must remain posted for 60 consecutive days from the dateof posting and must not be altered,defaced, or covered by any other material."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed on August 6, 1963,by TeamstersFood Processing EmployeesLocal No. 943,affiliated with InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpersof America,herein calledthe Union, the General Coun-sel of the National Labor RelationsBoard,herein respectively calledGeneral Coun-sel and the Board,by theRegionalDirector for the NineteenthRegion(Seattle,Washington),issued a complaint on September 30, 1963, againstOre-Ida Foods,Inc.,hereincalledRespondent,alleging that Respondent had engaged in unfairlabor practicesaffecting commerce within the meaning of Section8(a)(1) and (5)of the National Labor Relations Act, as amended,29 U.S.C.Sec. 151,et seq.,hereincalled the Act.The gistof the complaint is that,following an election anda certification of the Unionby theBoard,the Union requested that the Respondentbargain with it, and that Respondent had refused to doso.TheRespondent filed anansweron October11, 1963, in which it admittedmost ofthe allegations of thecomplaint but denied that the unit alleged was appropriate.The answeralso setsforth certain affirmative matter, claimed to support Respondent's position that theappropriate unit should be an overall unit of all production employees includingmaintenance workers and truckdrivers.Pursuant to notice,a hearing was heldbefore Trial Examiner James R. Hemingway at Ontario,Oregon,on October 24,1963.1From my observation of the sole witness in the case and upon the entire recordas submitted,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT,Respondent is, and has been at all times material herein,a corporation duly-organized under,and existing by virtue of, the laws of the State of Oregon.At alltimesmaterial herein,Respondent has maintained its principal office and placeof business in the city of Ontario,State of Oregon,wherein it operates a plant hereincalled the plant.It also operates a plant at Burley,Idaho.At said plants,Respond-ent has been at all times material herein engaged in the processing,sale,anddistribution of potatoes,corn, and related products.Respondent'splant locatedat Ontario,Oregon,is the only plant involved in this proceeding.During the past year,Respondent,in the course and conduct of its business opera-tions,processed, transferred,and delivered from its plant at Ontario,Oregon,potatoes,corn,and other goods and related products valued in excess of $50,000,of which goods and products valued in excess of $50,000 were shipped from said2 The hearing, originally scheduled to be held at Portland,Oregon, was ordered re-scheduled in Ontario,Oregon, by an order of the Regional Director dated October 15,1963.A copy of this order failed to reach the Trial Examiner,who appeared in Portland,Oregon, for the hearing as originally scheduled.By consent of the parties, the hearingwas orally rescheduled from 10 o'clock In the morning until 7 o'clock at night of the sameday in Ontario,OregonAll parties were represented by counsel.At the opening of thehearing, General Counsel presented a motion to strike portions of the answerThis wasgranted in part and denied in part.The parties waived oral argument at the conclusionof the bearingbut requested time.inwhich to file briefs.Such time was granted, andbriefs were received from the General Counsel and the Charging Party only. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant directly to States of the United States other than the State of Oregon.Re-spondent concedes that it is engaged in commerce within the meaning of the Act.I so find.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III.THE UNFAIRLABOR PRACTICESA. The refusal to bargain collectively with the UnionInasmuch as the Respondent's answer admits the Union's majority in the allegedappropriate unit and the refusal to bargain, the only question to be decided is theappropriate unit.The Union filed a petition for an election in the alleged ap-propriate unit on February 12, 1963.A hearing thereon was held on March 5, 1963,and on March 29, 1963, the Regional Director for the Nineteenth Region of theBoard issued a Decision and Direction of Election, in which he found the follow-ing appropriate unit:All over-the-road long-haul truckdrivers employed by the Employer in itstransportation department at its Ontario, Oregon, operation, excluding allother employees, and professional employees, watchmen, guards, and super-visors as defined in the Act.This is the same unit which is alleged in the complaint to constitutea unit ap-propriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act. Following an election pursuant to said Decision and Directionof Election, the Regional Director, on May 28, 1963, certified that the Union hadbeen designated and selected by a majority of the employees in the above-describedunit, as their representative for the purposes of collective bargaining.The evidenceadequately establishes a request to bargain.The complaint alleges and the answer admits that commencing on or about June 5,1963, and continuing to date, and more particularly on or about July19 andAugust 13, 1963, Respondent did refuse to recognize and/or bargain with theUnion notwithstanding that the Union was at the time the duly designated exclusivecollective-bargaining representative of the employees in the alleged appropriate unit,and I so find.The Respondent's defense is taken to be that the Regional Director's Decision withrespect to the unit was arbitrary and capricious, that it was contrary to decisions inprior representation cases, where an overall unit of all production and maintenanceemployees, including truckdrivers, had been found to be appropriate, and that theUnion is seeking to organize the Respondent's plant piecemeal.Although the Re-spondent did not in words say so, it appears, from the latter, to be raising a questionunder Section 9(c) (5) of the Act.Respondent's answerallegesthat "prior to the union campaignto organize Re-spondent, Respondent had been negotiating with and made obligations to a coopera-and that any acts performed since July 19 were because ofagreementsand com-mitments made prior thereto."As a defense, this cannot be considered.Not onlywas no evidence in support of this allegation, but even if it were taken as fact,itwould constitutean admissionof a refusal to bargain. It certainly does not set upthe kind of altered circumstances which could justify the Respondent's refusal tobargain with the Union.Although Respondent's answer attempts to raise legal issues, it does not placethese in a category of any recognized defense.2Rather, it relates evidentiary andargumentative matter.When these allegations are reduced to the only legal defensesrecognizable therein, it boils down apparently to a contention that (1) the Board'sdetermination of the appropriate unit was arbitrary and capricious and (2) thatitwas based on extent of organization in violation of Section 9(c)(5) of the Act.Respondent offered no evidence in support of its contention except a record in arepresentation case later in point of time than the one out of which this case grew .3If the Board's procedural rules provided for striking an answer which Is bad in formbut not in substance, with adequate time In which to file an amended answer, I would havegranted the General Counsel's motion to strike the affirmative portions of the answer infull.But since the Respondent would have been in default had this answerbeenstruck,and as it appears to raise issues which should be resolved, I let it stand.3 This case grew out of Case No. 36-RC-1815. The subsequentone was'CaseNo.36-RC-1845, where a unit Including maintenance employees was sought by the Union. ORE-IDA FOODS, INC.467That recordcontainsan exhibit prepared by Respondent enumerating elections held,and describing the units involved, at the plant between 1955 and March 1962, fromwhich I am apparently expected to conclude that the Union had previously takenthe position that an overallunitof all production and maintenance employees wasthe appropriateunit.From Respondent's summary of past elections, I cannotconclude that the circumstances involved in the prior cases were comparable tothosenow existing,nor is it determinable that an overall unit is the only appropriateunitat the plant or that the Union had ever sought to include over-the-road long-haul truckdrivers in such unit.The first election shown on Respondent's summaryof elections was held on May 20, 1955.4 There a union which was affiliated withthe same parentorganizationas the Union sought a unit of all productionand main-tenance employees at two companies (Oregon Frozen Foods Company and Ore-IdaPotato Products, Inc.) which, inferentially, are predecessors of Respondent.Nomention wasmade of truckdrivers in the description of the unit in that case.Theemployer there took the position that separate units should be established for eachof itsoperations-potatoes and corn processing.The next three elections shownon Respondent's summarywere elections involving only the Amalgamated MeatCutters, who sought a production and maintenanceunitincluding truckdrivers.TheDecision and Direction of Election of the first was- not reported and I am notinformed that there were, at that time, over-the-road long-haul truckdrivers in Re-spondent's employ.The next election (May 12, 1960) shown on Respondent'ssummary also involved the Meat Cutters. It was for substantially the same unitas inthe preceding case, but feeding lot employees, not mentioned in prior cases,were excluded.On March 13, 1962, an election was held, according to Respond-ent's summary, with two unions on the ballot, identified only as Teamsters andGrain Millers.It does not appear that the Teamsters union was the same as theone here involved.The unit was described as all production employees, includingquality control employees, truckdrivers, and field department employees (Case No.36-RC-1703).Apparently the Decision and Direction of Election was unreported.Respondent's summary list also shows another election on the same date, March 13,1962, with "Machinists, Teamsters & Grain Millers" shown as the unions involved.This was for a unit of maintenance employees, including truck mechanics.Be-cause these cases were unreported and because the facts of the listed cases werenot supplied except in summary form on Respondent's exhibit from the record inCase No. 36-CA-1845, I have no way of knowing (without being supplied withthe complete record in each case) that over-the-road long-haul drivers were actuallythen employed by Respondent, much less why the Board deemed it appropriateto include truckdrivers of any sort in a production, or a production and maintenance,unitin the only case in which any Teamster union was involved and in whichtruckdrivers were included in the unit-Case No. 36-RC-1703. I deduce that noneof the unions involved in the aforesaidelectionswas chosen to represent the em-ployees, for it is undisputed that there has been no history of collective bargainingat Respondent's plant.Respondentseeksto establish that the Union sought a unit of over-the-road long-haul drivers only as part of a scheme to organize Respondent's plant piecemeal.Even if the Union had such a purpose in mind, it is not shown that the RegionalDirector who, on behalf of the Board, decided that the unit sought in Case No.36-RC-1815 was appropriate, was a party to any such aim of the Union.Althoughthe Board is prohibited from finding a unit based on extent of organization, it isnot prohibited from finding a unit to be appropriate on other valid grounds (eventhough organization has not progressed far enough to enable the labor organizationto petition for a larger unit which also might be found to be appropriate)unlessthe controlling consideration for finding a smaller unit to be appropriate is extentof organization .5It remainsonly to examine the record in the representation case to determinewhether or not the Board's Decision in Case No. 36-RC-1815 was controlled bythe extent to which the Union had already organized Respondent's employees.Looking at the record in that representation case, I find evidence tending to showthat over-the-road long-haul drivers have little contact with other employees ofRespondent in their normal routine and that, although such drivers occasionallyhave been, for their own convenience or advantage, permitted to work in the plant,there has, been no practice of interchanging the drivers and the production ,work-ers.The Regional Director's Decision followed recognized criteria. It expressly4,CaseNo. 36-RC-1033,a decisionreported in 108 NLRB 1668. See also, 113 NLRB881, inwhich.a second election wasordered.5N.L.R.B. v. Mobs Amber Mfg. Company,264 F. 2d 107 (C.A. 9), enfg 119 NLRB 732. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound present the nine factors enumerated by the Board inKalamazoo Paper BoxCorporation,136 NLRB 134, namely: (1) a difference in methods of wages orcompensation; (2) different hours of work; (3) different employment benefits; (4)separate supervision;(5) the degree of dissimilar qualifications,training,and skills;(6) differences in job functions and amount of working time spent away fromthe employment or plant situs under State and Federalregulations;(7) the in-frequency or lack of contact with other employees; (8) lack of integration withthe work functions of other employees or interchange with them; and (9) the his-tory of bargaining.In that case, the Board said:Inmore recent times, while the Board has occasionally made referencesto the existence of some of these factors in granting severance of truckdriversfrom more comprehensive -units, it has, for the most part, not required anaffirmative showing in each case that their interests and conditions of em-ployment substantially differed from those of other employees in the estab-lished unit.The net result, in effect, has been tantamount to a practice ofautomatically granting severance of truckdrivers whenever requested.In the case at hand, severance from an established unit was not sought. Sinceother employees are not represented in any bargaining unit, there is not, here,even a history of collective bargaining for a larger unit.The fact that the Unionmight seek to represent other units of employees subsequently does not meanthat it will,if successful in organizing them, then seek a combined unit. It canstill engage in bargaining for separate appropriate units.On all the evidence, I find the Respondent's defense to be without merit. Sincethe refusal to bargain has been admitted, and since the Union is the certified repre-sentative of the employees in the unit herein found appropriate, I find that Respond-ent has refused to bargain collectively on demand in violation of the Act.Bysuch conduct, Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.CONCLUSIONS OF LAW1.Ore-Ida Foods, Inc., is an employer within the meaning of Section 2(2) oftheAct, and is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.-3.All over-the-road long-haul truckdrivers employed by Respondent in its trans-portation department at its Ontario, Oregon, operation, excluding all other em-ployees, and professional employees, watchmen, guards, and supervisors as definedin the Act constitute a unit appropriate for the purposes of collective bargainingwithin themeaning ofSection 9(b) of the Act.4.The Union has been since May 28, 1963, and now is, the exclusive representa-tive of the employees in the above-described appropriate unit withinthemeaningof Section 9(a) of the Act.5.By refusing to recognize and bargain with the Union, upon request, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) of the Act.6.By the conduct described in paragraph 5, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,I recom-mend that Respondent,Ore-Ida Foods, Inc., Ontario,Oregon,itsofficers,agents,successors, and assigns, shall:-1.Cease and desist from:(a) Refusing to recognize and bargain with Teamsters Food Processing EmployeesLocal No. 943, affiliated with, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as the exclusive representative of its over- C,.IORE-IDA, FOODS, INC.469the-road long-haul, truckdrivers, employed by, Respondent in its transportation de-partment,at its Ontario, Oregon, operation.--,(b) In any other like, or related manner interfering with, restraining, or coercingemployees in the right to self-organization, to form, join, or assist any labor organi-zation, to bargain collectively through representatives of- their own choosing, to en-gage inconcerted, activities for the purpose of collective bargaining or other mutualaid or'protection, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a) (3) of theAct, as ,amended.-'2 : ' Take the following affirmative action which I find will effectuate the policiesof the Act:-(a)Upon request, bargain collectively with Teamsters Food Processing EmployeesLocal No. 943, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusive representative of Re-spondent's employees within the unit found appropriate herein for the purpose ofcollective bargaining with respect to rates of pay, wages, hours of employment, andother termsandconditions of employment, and if an understanding is reached,embody such understandingin a signed agreement..(b) Post at its offices and place of business in Ontario, Oregon, copies of. the at-tached notice marked "Appendix." 6Copies of said notice, to be furnished by theRegionalDirector for the Nineteenth Region of the Board, shall, after having beenduly signed by an authorized representative of Respondent, be posted by Respondentimmediately upon receipt thereof and be maintained by it for 60 consecutive daysthereafterin conspicuousplaces including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for the Nineteenth Region of the Board, in writ-ing,within20 days from the date of service of this Trial Examiner's Decision ofwhatstepsthe Respondent has taken to comply herewith?It is further recommended that, if the Respondent does not comply herewith within20 days from the date of service of this Trial Examiner's Decision, the NationalLabor RelationsBoard issuean order requiring Respondent to take the actionaforesaid.6 Should the Board adopt this Recommended Order, the words "A Decision and Order"shall be substituted for the words "The Recommended Order of a Trial Examiner" in thenoticeFurther, should the Board's Order be enforced by a decree of a United StatesCourt of Appeals, the words "A Decree of the United States Court of Appeals, Enforcingan Order"' shall be substituted for the voids "A Decision and Order" in said notice.-7 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of receipt of this Order, what'steps the Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their rights to bargain collectively through Teamsters Food Processing Em-ployees Local No. 943, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, oranyother labororgani-zation, to bargain collectively through representatives of their own choosing, andto engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, or in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightto self-organization,to form labor organizations,to join or assistTeamsters Food Processing Em-ployess Local No. 943, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any other labor organi-zation of their own choosing, or to refrain from any or all such activities,except to the extent that such right may be affected by an, agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8(a)(3) of said Act. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL bargain collectively,upon request,with Teamsters Food ProcessingEmployeesLocal No.943, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,as the exclusiverepresentative of employees in the bargaining unit described herein with respectto wages, rates of pay,hours of employment,or other terms or conditionsof employment,and, if an understanding is reached,we will embody suchunderstanding in -a signed agreement.The bargaining unit is:All over-the-road long-haul truckdrivers employed by the Employer inits transportation department at its Ontario,Oregon,operation,excluding allother employees,and professional employees,watchmen,guards, and super-visors as defined in the Act.ORE-IDA FOODS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedays fromthe date hereofand must not be altered,defaced, or covered by any other material.Employees may communicatedirectlywiththe Board'sRegional Office, 327Logan Building,Seattle,Washington,Telephone No. Mutual2-3300,Extension 553,if they have any question concerning this notice or compliance with its provisions.Turex, a Component of the Film Division of ConsolidatedThermoplastics CompanyandUnited Steelworkers of Amer-ica, AFL-CIO,Petitioner.Case No. 1-RC-7674.March 244,1964DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on December 23, 1963,under the direction and supervision of the Regional Director for theFirst Region among the employees in the unit described below.Atthe conclusion of the election, the parties were furnished a tally ofballots which showed that, of approximately 72 eligible voters, 66cast ballots, of which 38 were for, and 28 against, the Petitioner.The Employer filed timely objections to conduct affecting the resultsof the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and thereafter issued and servedupon the parties his report on objections, which is attached hereto,in which he recommended that the objections be overruled and thePetitioner certified.Thereafter, the Employer filed timely excep-tions to the Regional Director's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].146 NLRB No. 55.